552 N.W.2d 718 (1996)
Dorian WAYNEWOOD, Petitioner, Appellant,
v.
STATE of Minnesota, Respondent.
No. C7-95-2154.
Supreme Court of Minnesota.
August 29, 1996.


*719 ORDER
Based upon all the files, records, and proceedings herein,
IT IS HEREBY ORDERED that the petition for review filed by Dorian Waynewood, be, and the same is, granted for the limited purpose of affirming on a different ground than that relied upon by the court of appeals. The court of appeals, in affirming the district court's order denying post-conviction relief, ruled that a petitioner in a post-conviction proceeding may not challenge the order certifying him for prosecution as an adult. We do not address or decide that issue. It is unnecessary to address the issue because petitioner, by pleading guilty, waived his right to post-conviction appellate review of the certification order.
Granted and affirmed.
           BY THE COURT:
           /s/ Alexander M. Keith
               A.M. Keith
               Chief Justice